        Case 2:20-cv-03822-CFK Document 1 Filed 08/06/20 Page 1 of 23




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ZACHARY GREENBERG,
                                                  Plaintiff,

                           v.

                                                               Civil Action No. 2:20-cv-03822
JAMES C. HAGGERTY, in his official capacity as
Board Chair of The Disciplinary Board of the Supreme
Court of Pennsylvania; JOHN F. CORDISCO, in his
official capacity as Board Vice-Chair of The Disciplinary
Board of the Supreme Court of Pennsylvania; CELESTE
L. DEE, in her official capacity as Member of The
Disciplinary Board of the Supreme Court of
Pennsylvania; JOHN P. GOODRICH, in his official
capacity as Member of The Disciplinary Board of the
Supreme Court of Pennsylvania; JERRY M. LEHOCKY,
in his official capacity as Member of The Disciplinary
Board of the Supreme Court of Pennsylvania;
CHRISTOPHER M. MILLER, in his official capacity as
Member of The Disciplinary Board of the Supreme Court
of Pennsylvania; GRETCHEN A. MUNDORFF, in her
official capacity as Member of The Disciplinary Board of
the Supreme Court of Pennsylvania; JOHN C.
RAFFERTY, in his official capacity as Member of The
Disciplinary Board of the Supreme Court of
Pennsylvania; DION G. RASSIAS, in his official
capacity as Member of The Disciplinary Board of the
Supreme Court of Pennsylvania; ROBERT L. REPARD,
in his official capacity as Member of The Disciplinary
Board of the Supreme Court of Pennsylvania; EUGENE
F. SCANLON, JR., in his official capacity as Member of
The Disciplinary Board of the Supreme Court of
Pennsylvania; DAVID S. SENOFF, in his official
capacity as Member of The Disciplinary Board of the
Supreme Court of Pennsylvania; THOMAS J.
FARRELL, in his official capacity as Chief Disciplinary
Counsel of the Office of Disciplinary Counsel;
RAYMOND S. WIERCISZEWSKI, in his official
capacity as Deputy Chief Disciplinary Counsel of the
Office of Disciplinary Counsel
                                             Defendants.

    VERIFIED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF


                                              1
            Case 2:20-cv-03822-CFK Document 1 Filed 08/06/20 Page 2 of 23




                                        INTRODUCTION
       1.       More than a half-century ago, our Supreme Court warned that “vague

qualification[s]” “easily adapted to fit personal views and predilections, can be a dangerous

instrument for discriminatory denial of the right to practice law.” Konigsberg v. State Bar of Cal.,

353 U.S. 252, 263 (1957). Lawyers must remain “unintimidated—free to think, speak, and act as

members of an Independent Bar.” Id. at 273. Through ratification of Pennsylvania Rule of

Professional Conduct 8.4(g) in June, the state of Pennsylvania seeks to dictate what views
members of its bar may hold and express, and what views are too offensive to share. As did the

State of California in Konigsberg, Pennsylvania has “sacrificed vital freedoms” in hopes of

molding a bar that will reflect the State’s views. Id. at 273. The Constitution does not allow that.

       2.       Zachary Greenberg, a Pennsylvania-licensed attorney working for a non-profit

organization that advocates on behalf of students’ constitutional rights, regularly speaks at

Continuing Legal Education (“CLE”) and non-CLE events on a variety of hot-button legal issues

including the constitutionality of hate speech regulation, Title IX’s effect on the Due Process rights

of individuals accused of sexual assault and misconduct, campaign finance speech restrictions,

university policies on fraternity and sorority misconduct, professorial academic freedom,

university regulation of hateful expression online, attorney free speech rights, and abusive public

records requests. Rule 8.4(g) threatens to impose civil sanction on Plaintiff if an audience member

misconstrues his speech as a manifestation of bias or prejudice and registers a complaint with the

Office of Disciplinary Counsel.

       3.       This civil rights action seeks a declaration that Rule 8.4(g) on its face violates the

First Amendment (as incorporated through the Fourteenth Amendment) and an injunction

preventing Defendants, in their official capacities, from enforcing the rule.




                                                  2
            Case 2:20-cv-03822-CFK Document 1 Filed 08/06/20 Page 3 of 23




                                     JURISDICTION AND VENUE

       4.       Plaintiff brings this action pursuant to Section 1 of the Civil Rights Act of 1871, 42

U.S.C. § 1983, and the Declaratory Judgment Act, 28 U.S.C. §§2201–02, for violations of the First

and Fourteenth Amendments to the United States Constitution.

       5.       This Court has subject-matter jurisdiction under 28 U.S.C. §§ 1331 and 1343(a).

       6.       Venue is proper in this district under 28 U.S.C. § 1391(b).

                                             PARTIES

       7.       Plaintiff Zachary Greenberg is a Pennsylvania-licensed attorney who is employed

by the non-profit Foundation for Individual Rights in Education (“FIRE”). He is a citizen of

Pennsylvania who both works and resides in the City and County of Philadelphia.

       8.       Defendants James C. Haggerty, John F. Cordisco, Celeste L. Dee, John P.

Goodrich, Jerry M. Lehocky, Christopher M. Miller, Gretchen A. Mundorff, John C. Rafferty,

Dion G. Rassias, Robert L. Repard, Eugene F. Scanlon, Jr., and David S. Senoff, are the members

of The Disciplinary Board of the Supreme Court of Pennsylvania (the “Board”), each of whom is

being sued in his or her official capacity. Mr. Haggerty is Board Chair; Mr. Cordisco is Board

Vice-Chair. The Pennsylvania Constitution, Article V, §10(c), vests authority in the Pennsylvania

Supreme Court to prescribe general rules for practice and procedures of law within the State.

Pursuant to this authority, the Pennsylvania Supreme Court established the Board in 1972 to
regulate attorney conduct. Sitting in panels, the Board adjudicates actions prosecuted by the Office

of Disciplinary Counsel (the “Office”) that seek to enforce the Pennsylvania Rules of Professional

Conduct against Pennsylvania-licensed respondent-attorneys.

       9.       Defendant Thomas J. Farrell is Chief Disciplinary Counsel of the Office of

Disciplinary Counsel. Defendant Raymond S. Wierciszewski is Deputy Chief Disciplinary

Counsel of the Office of Disciplinary Counsel. Each is being sued in his official capacity. The

Office receives complaints of unethical conduct, investigates such complaints, and initiates and

prosecutes disciplinary proceedings against respondent-attorneys. The Chief Disciplinary Counsel
and the Deputy Chief Disciplinary Counsel supervise the Office.


                                                  3
          Case 2:20-cv-03822-CFK Document 1 Filed 08/06/20 Page 4 of 23




                                              FACTS

                                            The plaintiff

        10.      Plaintiff Zachary Greenberg graduated with a Juris Doctor degree from Syracuse

University College of Law in 2016.

        11.      Greenberg sat for and passed the Pennsylvania Bar Exam in February 2019 and was

admitted to the Pennsylvania Bar in May 2019.

        12.      Greenberg is currently a member of the Pennsylvania Bar in good standing and of

active status.

        13.      Greenberg works as a Program Officer for FIRE.

        14.      Greenberg’s job responsibilities include speaking, writing, publishing, and

educating about a variety of topics relevant to FIRE’s mission defending and sustaining the

individual rights of students and faculty members at America’s colleges and universities. These

rights include freedom of speech, freedom of association, due process, legal equality, religious

liberty, and sanctity of conscience—essential liberties guaranteed by the United States

Constitution at public universities and by contract at private universities.

        15.      Greenberg is currently a member of the First Amendment Lawyers Association

(“FALA”), a not-for-profit, nationwide association of hundreds of attorneys devoted to the

protection of Free Expression under the First Amendment. FALA regularly conducts CLE events
for its members.

        16.      Greenberg regularly speaks at both CLE and non-CLE events as a Program Officer

for FIRE and a member of FALA. He has spoken to attorneys, university legal counsels, college

administrators, students, parents, and alumni on legal topics related to FIRE work and the First

Amendment.

        17.      Greenberg has presented CLE seminars to attorneys on the First Amendment’s

limits on rules of professional conduct and legal ethics related to the practice of law.




                                                  4
          Case 2:20-cv-03822-CFK Document 1 Filed 08/06/20 Page 5 of 23




       18.      Greenberg has presented educational seminars to college administrators and legal

counsels on reforming university policies that violate student free speech rights, and the legal

ramifications on failing to do so.

       19.      Greenberg has written and spoken against banning hate speech on university

campuses, a controversial position that some people would view as manifesting bias against

minority groups that advocate for hate speech regulation.

       20.      Greenberg has written and spoken against university regulation of hateful online

expression protected by First Amendment standards, and has defended the right of professors,

students, and student groups to engage in hateful expression protected by First Amendment

standards—a controversial position that some people would view as manifesting bias against

minority groups that advocate for hate speech regulation.

       21.      Greenberg has written and spoken in favor of plenary Due Process protections for

college students accused of sexual misconduct, a controversial position that some people would

view as manifesting bias against women.

       22.      Greenberg has written and spoken in favor of the First Amendment right to

participate in political speech through making monetary contributions to political organizations

and candidates, a controversial position that some people would view as manifesting bias on the

basis of socioeconomic status.
       23.      Greenberg has written and spoken in favor of allowing religious speech on college

campus even when that speech espouses discriminatory views, a controversial position that some

people would view as manifesting bias on the basis of gender identity, gender expression, sexual

orientation and marital status.

       24.      Since he has been at FIRE, Greenberg has participated in numerous speaking

engagements, many of which are addressed to students, student groups, and fellow attorneys.

       25.      Additionally, Greenberg has also presented at formally-accredited CLE and non-

CLE seminars.




                                                5
          Case 2:20-cv-03822-CFK Document 1 Filed 08/06/20 Page 6 of 23




       26.     For example, in 2017, at a CLE at a FALA conference in San Diego, California,

Greenberg spoke to dozens of attorneys about Citizens United v. FEC, 558 U.S. 310 (2010), a

controversial decision that some view as sustaining race and class-based bias in the election

system.

       27.     For example, in 2018, Greenberg spoke to dozens of attorneys about the First

Amendment limitations on rules of professional conduct and legal ethics related to the practice of

law at a CLE at a FALA conference in Denver, Colorado.

       28.     For example, in 2018, at a CLE in Villanova, Pennsylvania, Greenberg spoke to

attorneys, parents, and students on the legal limits of a university’s power to punish student online

expression deemed offensive, prejudiced and hateful.

       29.     For example, in 2019, Greenberg spoke to the American Association of University

Professors chapter at La Salle University in Philadelphia, Pennsylvania, on the legal limits of a

university’s power to punish professors for expression, teaching, and research deemed offensive,

prejudiced and hateful.

       30.     For example, in a virtual educational seminar in 2019, Greenberg spoke to

university administrations and legal counsels on the legal limits of a university’s power to punish

students and student groups for expression deemed offensive, prejudiced and hateful.

       31.     In 2020 Greenberg was scheduled to speak at an accredited CLE hosted by FIRE
again on the topic of the Citizens United v. FEC, 558 U.S. 310 (2010). This event will likely be

rescheduled after Rule 8.4(g)’s effective date in December 2020.

       32.     Greenberg intends and expects to continue speaking at similar events on similar

topics for the foreseeable future.

                           Pennsylvania Rule of Prof. Conduct 8.4(g)

       33.     Since the late 1990s, the American Bar Association’s Model Rules of Professional

Responsibility have included a comment explaining that “A lawyer who, in the course of

representing a client, knowingly manifests, by words or conduct, bias or prejudice based on race,




                                                 6
             Case 2:20-cv-03822-CFK Document 1 Filed 08/06/20 Page 7 of 23




sex, religion, national origin, disability, age, sexual orientation, or socioeconomic status violates

paragraph [8.4](d) when such actions are prejudicial to the administration of justice.”

       34.       In August 2016, the ABA promulgated Model Rule of Professional Conduct 8.4(g),

which prohibits “engag[ing] in conduct that the lawyer knows or reasonably should know is

harassment or discrimination on the basis of race, sex, religion, national origin, ethnicity,

disability, age, sexual orientation, gender identity, marital status or socioeconomic status in

conduct related to the practice of law.”

       35.       A comment to M.R.P.C 8.4(g) explains that “[s]uch discrimination includes

harmful verbal or physical conduct that manifests bias or prejudice towards others.”

       36.       Subsequently, numerous states including Arizona, Idaho, Illinois, Louisiana,

Minnesota, Montana, Nevada, South Carolina, Tennessee, and Texas have all rejected proposals

to adopt forms of M.R.P.C. 8.4(g).

       37.       Many of those states explicitly recognized that the rule would violate the First

Amendment. See, e.g., Tex. Att’y Gen. Op. KP-0123 (Dec. 20, 2016).

       38.       In October 2016, the Pennsylvania Bar Association’s Commission on Women in

the Profession proposed adopting Rule 8.4(g) in Pennsylvania.

       39.       The Disciplinary Board of the Supreme Court of Pennsylvania declined to adopt

the ABA Model Rule, noting in 2018 that as drafted, Model Rule 8.4(g) is “susceptible to
challenges related to constitutional rights of lawyers, such as freedom of speech, association and

religion.”

       40.       After an iterative process of notice and comment, on June 8, 2020, Pennsylvania

became one of the first states to adopt a variation of M.R.P.C. 8.4(g) when, over Justice Mundy’s

dissent, the Supreme Court of Pennsylvania approved the recommendation of the Board and

ordered that Pennsylvania Rule of Professional Conduct 8.4 would be amended to include the new

Rule 8.4(g), which reads as follows:

       It is professional misconduct for a lawyer to:
                 ***


                                                 7
          Case 2:20-cv-03822-CFK Document 1 Filed 08/06/20 Page 8 of 23




               (g) in the practice of law, by words or conduct, knowingly manifest bias or

       prejudice, or engage in harassment or discrimination, as those terms are defined in

       applicable federal, state or local statutes or ordinances, including but not limited to bias,

       prejudice, harassment or discrimination based upon race, sex, gender identity or

       expression, religion, national origin, ethnicity, disability, age, sexual orientation, marital

       status, or socioeconomic status. This paragraph does not limit the ability of a lawyer to

       accept, decline or withdraw from a representation in accordance with Rule 1.16. This

       paragraph does not preclude advice or advocacy consistent with these Rules.

               Comment:

               ***

       [3] For the purposes of paragraph (g), conduct in the practice of law includes participation

       in activities that are required for a lawyer to practice law, including but not limited to

       continuing legal education seminars, bench bar conferences and bar association activities

       where legal education credits are offered.

       [4] The substantive law of antidiscrimination and anti-harassment statutes and case law

       guide application of paragraph (g) and clarify the scope of the prohibited conduct.

       41.     Under the Pennsylvania Supreme Court’s order, Rule 8.4(g) becomes effective on
December 8, 2020. Unfortunately, the modifications of Rule 8.4(g) that Pennsylvania imposed do

not cure the First Amendment problems created by the Model Rule.

       42.     Rule 8.4(g) is not limited to manifestations that occur “in the course of representing

a client” and “when such actions are prejudicial to the administration of justice.”

       43.     Rule 8.4(g) Pennsylvania’s proposed rule does not define the terms bias, prejudice,

or harassment, and states that bias or harassment entails conduct “including but not limited to” a

variety of categories.

       44.     Rule 8.4(g) is not restricted to conduct, but expressly regulates “words.”




                                                 8
            Case 2:20-cv-03822-CFK Document 1 Filed 08/06/20 Page 9 of 23




          45.   As with all Pennsylvania Rules of Professional Conduct, the Office will have

authority to investigate putative violations of Rule 8.4(g) and the authority to prosecute

enforcement actions against Pennsylvania-licensed attorneys who the Office believes to be in

violation of the rule.

          46.   In furthering its functions of investigating alleged disciplinary rules violations and

enforcing the rules, the Office receives and investigates complaints lodged by any member of the

public.

          47.   Submitting a complaint requires only filling out a simple 2-page form and

submitting it on the Board’s website (padisciplinaryboard.org) or in paper form.

          48.   The Office will assist the complainant in reducing the grievance to writing if

necessary.

          49.   The online complaint form promises that the Office and the Board are bound by a

promise of confidentiality to complainants.

          50.   The online complaint form promises that under Enforcement Rule 209(a),

complainants will be immune from civil suit based upon their communications with Disciplinary

Counsel or the Board.

          51.   Upon receiving a complaint, the Office sends notice to the attorney accused of

misconduct.
          52.   Within 30 days, or a shorter time if fixed by Disciplinary Counsel in the notice, the

respondent-attorney must respond by filing a statement of position in writing detailing his defense.

          53.   Failing to respond is itself grounds for discipline.

          54.   As part of its initial notification process, Disciplinary Counsel may obtain a

subpoena to compel the respondent-attorney to produce records and documents.

          55.   If the Office and Disciplinary Counsel decline to dismiss a complaint, they may

recommend a variety of sanctions: informal admonition, private reprimand, public reprimand or

the prosecution of formal charges before a hearing committee. A respondent-attorney may object
to the recommended disposition.


                                                  9
          Case 2:20-cv-03822-CFK Document 1 Filed 08/06/20 Page 10 of 23




         56.   In the event that formal charges are pursued, the Office acts as prosecutor in a

formal proceeding in front of a hearing committee or special master, who will issue a report and

recommended disposition.

         57.   Sitting in panels of three, the Board then reviews objections to the report and

recommendation of the hearing committee or special master.

         58.   If the Board declines to dismiss the proceeding, it has the authority to sanction

attorneys through informal admonition, private reprimand, public reprimand as well as the

authority to tax the expenses of the investigation and prosecution to the respondent-attorney.

         59.   The Board may also recommend dispositions of probation, censure, suspension or

disbarment, which will be determined by the Pennsylvania Supreme Court upon the record of the

Board and sometimes oral argument with the participation of Disciplinary Counsel and/or the

Board.

                                              Injury

         60.   Greenberg plans to continue to speaking at CLE and non-CLE events like those

discussed above in ¶¶14-32, pursuant to the expectations of his employer, his professional

organization memberships, and his personal interests, but the existence of Rule 8.4(g) and the

uncertainty surrounding the scope of Rule 8.4(g) will chill his speech.

         61.   The vast majority of topics covered by Greenberg’s speaking engagements, and
virtually all the examples used by Greenberg in his speaking engagements to illustrate his points,

are considered biased, prejudiced offensive, and hateful by some members of his audience, and

some members of society at large.

         62.   For example, during his presentations, Greenberg’s discussion of hateful speech

protected by the First Amendment involves a detailed summation of the law in this area, which

includes a walkthrough of prominent, precedential First Amendment cases addressing incendiary

speech. This summation covers, among other cases: Metal v. Tam, 137 S. Ct. 1744 (2017)

(addressing trademark protection for the band called the “Slants”—a common racial epithet for
persons of Asian descent); Snyder v. Phelps, 562 U.S. 443 (2011) (considering the right of


                                                10
           Case 2:20-cv-03822-CFK Document 1 Filed 08/06/20 Page 11 of 23




picketers carrying such signs as “God Hates Fags” and “Priests Rape Boys”); Papish v. Board of

Curators of the University of Missouri, 410 U.S. 667, 667-68 (1973) (upholding as protected

speech a student newspaper’s front-page use of the vulgar headline “Motherfucker Acquitted” and

a “political cartoon . . . depicting policemen raping the Statue of Liberty and the Goddess of

Justice.”).

          63.   Greenberg believes it would be nearly impossible to illustrate United States First

Amendment jurisprudence, such as by accurately citing and quoting precedent First Amendment

cases, without engaging in speech that at least some members of his audience will perceive as

biased, prejudiced, offensive, and potentially hateful.

          64.   Greenberg believes that every one of his speaking engagements on First

Amendment issues carries the risk that an audience member will file a bar disciplinary complaint

against him based on the content of his presentation under rule 8.4(g).

          65.   Considering the large amount of time and money Greenberg devoted to attaining

his Pennsylvania license to practice law, Greenberg is justifiability unwilling to take this risk,

and will refrain from conduct speaking engagement on controversial issues as a result.

Greenberg’s self-censorship will extend to excluding, limiting, and sanitizing the examples used

in his speaking engagements to illustrate his points, in order to reduce the risk of an audience

member reporting his expression to the Office.
          66.   Greenberg does not wish to be subjected to a disciplinary investigation by the

Office.

          67.   Greenberg does not wish to be subjected to disciplinary proceedings in front of the

Board.

          68.   Greenberg does not wish to be subjected to disciplinary sanctions by the Office or

the Board.

          69.   A disciplinary investigation would harm Greenberg’s professional reputation,

available job opportunities, and speaking opportunities.




                                                 11
         Case 2:20-cv-03822-CFK Document 1 Filed 08/06/20 Page 12 of 23




       70.     Disciplinary proceedings would harm Greenberg’s professional reputation,

available job opportunities, and speaking opportunities.

       71.     Disciplinary sanctions would harm Greenberg’s professional reputation, available

job opportunities, and speaking opportunities.

       72.     Greenberg reasonably fears that his writings and speeches could be misconstrued

by readers and listeners, and state officials within the Board or Office, as violating Rule 8.4(g).

       73.     This fear of misuse of Rule 8.4(g) is far from hypothetical. Activists have frequently

used anti-discrimination rules and accusations of bigotry to harass speakers for political reasons.

               a. For example, in 2012, Judge Edith Jones gave a speech about the death penalty

                   at the University of Pennsylvania Law School Federalist Society where she

                   made the empirical observation that members of some racial groups commit

                   crime at rates disproportionate to their population. In 2013, activists

                   mischaracterized Judge Jones’s remarks for political purposes to file an ethics

                   complaint against her for “racial bias.” In re Charges of Judicial Misconduct,

                   No. DC-13-90021 at Appx. 23-28 (Jud. Council D.C. Cir. 2014).

               b. In 2015, Northwestern University professor Laura Kipnis wrote an essay in the

                   Chronicle of Higher Education critical of the use of Title IX policies on sexual

                   misconduct. In retaliation, two graduate students filed a Title IX complaint
                   against Professor Kipnis claiming that her essay created a “hostile

                   environment,” and then filed a second Title IX complaint against her when she

                   wrote about the first Title IX complaint. Jeannie Suk Gerson, Laura Kipnis’s

                   Endless Trial by Title IX, NEW YORKER (Sep. 20, 2017).

               c. While Judge Jones and Professor Kipnis were eventually cleared of

                   wrongdoing, they faced years of investigation and harassment at non-trivial

                   costs to themselves and their reputations. Moreover, Rule 8.4(g) is amorphous

                   enough to include their “words” as potentially sanctionable if Greenberg were
                   to repeat their arguments.


                                                 12
Case 2:20-cv-03822-CFK Document 1 Filed 08/06/20 Page 13 of 23




    d. An evolutionary biologist postdoctoral student at Penn State, Colin Wright, was

       labeled a transphobe after he published on social media in support of an

       established theory that societal factors are causally responsible for recent rises

       in gender dysphoria. Wright became subject to a coordinated effort that

       attempted to inflict reputational and vocational harm on him. Colin Wright

       (@swipewright),         TWITTER      (Jul     10,     2020,      11:30      PM),

       https://twitter.com/SwipeWright/status/1281793005968437248

       [https://web.archive.org/web/20200711130230/https://twitter.com/SwipeWrig

       ht/status/1281793005968437248]; Colin Wright, Think Cancel Culture Doesn’t

       Exist? My Own ‘Lived Experience Says Otherwise, QUILLETTE (Jul. 30, 2020),

       https://quillette.com/2020/07/30/think-cancel-culture-doesnt-exist-my-own-

       lived-experience-says-otherwise/

       [https://web.archive.org/web/20200731131527/https://quillette.com/2020/07/3

       0/think-cancel-culture-doesnt-exist-my-own-lived-experience-says-

       otherwise/].

    e. Mere mention of certain hateful epithets, even when quoting text from legal

       opinions in a purely academic and pedagogical context, has been met with

       accusations of prejudice and bias, and has even resulted in university discipline.
       Adam Steinbaugh, Emory Law Professor faces termination hearing for using

       ‘n-word’ in discussion of civil rights case, discussion with student, FIRE

       NEWSDESK (Aug. 30, 2019), https://www.thefire.org/emory-law-professor-

       faces-termination-hearing-for-using-n-word-in-discussion-of-civil-rights-case-

       discussion-with-student/

       [https://web.archive.org/web/20200608173249/https://www.thefire.org/emory

       -law-professor-faces-termination-hearing-for-using-n-word-in-discussion-of-

       civil-rights-case-discussion-with-student/]; Colleen Flaherty, Too Taboo for
       Class,         INSIDE      HIGHER           ED,      (Feb.        1,       2019),


                                    13
Case 2:20-cv-03822-CFK Document 1 Filed 08/06/20 Page 14 of 23




       https://www.insidehighered.com/news/2019/02/01/professor-suspended-

       using-n-word-class-discussion-language-james-baldwin-essay

       [https://web.archive.org/web/20200726223221/https://www.insidehighered.co

       m/news/2019/02/01/professor-suspended-using-n-word-class-discussion-

       language-james-baldwin-essay]; Eugene Volokh, UCLA Law Dean Apologizes

       for My Having Accurately Quoted the Word “Nigger” in Discussing a Case,

       THE      VOLOKH       CONSPIRACY        (Apr.     14,     2020,     5:14     PM),

       https://reason.com/2020/04/14/ucla-law-dean-apologizes-for-my-having-

       accurately-quoted-the-word-nigger-in-discussing-a-case/

       [https://web.archive.org/web/20200717062702/https://reason.com/2020/04/14

       /ucla-law-dean-apologizes-for-my-having-accurately-quoted-the-word-nigger-

       in-discussing-a-case/].

    f. In the wake of the killing of George Floyd, dozens of people lost their jobs or

       suffered other negative repercussions for words or conduct perceived to

       manifest racial bias or prejudice. List of People Canceled in Post-George-Floyd

       Antiracism Purges, FUTURE       OF   CAPITALISM, (Jun. 11, 2020, 10:46 PM)

       (chronicling accounts of more than thirty individuals by the time this complaint

       was      filed),   https://www.futureofcapitalism.com/2020/06/list-of-people-
       canceled-in-post-george-floyd

       [https://web.archive.org/web/20200804095555/https://www.futureofcapitalis

       m.com/2020/06/list-of-people-canceled-in-post-george-floyd].

    g. For example, a progressive data analyst, David Shor, was labeled as a racist and

       fired after sharing a study which argued that violent protests are not as effective

       as non-violent ones. Jonathan Chait, An Elite Progressive LISTSERV Melts

       Down Over a Bogus Racism Charge, NEW YORK INTELLIGENCER (Jun. 23,

       2020), https://nymag.com/intelligencer/2020/06/white-fragility-racism-racism-
       progressive-progressphiles-david-shor.html


                                     14
         Case 2:20-cv-03822-CFK Document 1 Filed 08/06/20 Page 15 of 23




                   [https://web.archive.org/web/20200724164256/https://nymag.com/intelligence

                   r/2020/06/white-fragility-racism-racism-progressive-progressphiles-david-

                   shor.html].

               h. A longtime museum curator at the San Francisco Museum of Modern Act was

                   labeled a racist and ousted because he had said that shunning white artists would

                   be impermissible “reverse discrimination.” Robby Soave, Museum Curator

                   Resigns After He is Accused of Racism for Saying He Would Still Collect Art

                   From      White     Men,     REASON      (Jul.    14,    2020,     1:35    PM),

                   https://reason.com/2020/07/14/gary-garrels-san-francisco-museum-modern-

                   art-racism/

                   [https://web.archive.org/web/20200724171511/https://reason.com/2020/07/14

                   /gary-garrels-san-francisco-museum-modern-art-racism/].

       74.     Even Supreme Court Justices are now routinely accused of manifesting prejudice

or bias on bases that would subject them to Rule 8.4(g) liability.

               a. Justice Scalia’s discussion of “mismatch” theory during oral argument in Fisher

                   v. Univ. of Texas, 136 S. Ct. 2198 (2016) led numerous commentators to accuse

                   him of racism. See, e.g., Stephen Dinan, Scalia Accused of Embracing 'Racist'

                   Ideas for Suggesting 'Lesser' Schools for Blacks, WASH. TIMES (Dec. 10, 2015),
                   http://www.washingtontimes.com/news/2015/dec/10/antonin-scaliaaccused-

                   of-embracing-racist-ideas-f/ [https://perma.cc/V6CX-DWHY]; Lauren French,

                   Pelosi: Scalia Should Recuse Himself from Discrimination Cases, POLITICO

                   (Dec. 11, 2015, 12:56 PM), http://www.politico.com/story/2015/12/nancy-

                   pelosi-antonin-scalia-216680 [https://perma.cc/BCL5-VGWY]; Joe Patrice,

                   Scientists Agree: Justice Scalia Is a Racist Idiot, ABOVE THE LAW (Dec. 14,

                   2015, 9:58 AM), http://abovethelaw.com/2015/12/scientists-agree-justice-

                   scalia-is-a-racist-idiot/ [https://perma.cc/9GA8-2NGT]; David Savage, Justice
                   Scalia Under Fire for Race Comments During Affirmative Action Argument,


                                                15
Case 2:20-cv-03822-CFK Document 1 Filed 08/06/20 Page 16 of 23




       L.A. TIMES (Dec. 10, 2015, 2:40 PM), http://www.latimes.com/nation/la-na-

       scalia-race-20151210-story.html     [https://perma.cc/U3T2-CBAE];       Debra

       Cassens Weiss, Was Scalia's Comment Racist?, A.B.A. J. (Dec. 10, 2015, 7:32

       AM),

       http://www.abajournal.com/news/article/was_scalias_comment_racist_some_

       contend_blacks_may_do_better_at_slower_trac/         [https://perma.cc/G7DH-

       U5H3].

    b. Justice Thomas has been characterized as “homophobic” based upon opinions

       and dissents that he has penned. See Trudy Ring, Homophobic Justice Clarence

       Thomas Ill, May Miss LGBTQ Rights Cases, ADVOCATE, (Oct. 7, 2019, 1:02

       PM),         https://www.advocate.com/news/2019/10/07/homophobic-justice-

       clarence-thomas-ill-may-miss-lgbtq-rights-cases

       [https://web.archive.org/web/20191208082732/https://www.advocate.com/ne

       ws/2019/10/07/homophobic-justice-clarence-thomas-ill-may-miss-lgbtq-

       rights-cases].

    c. Justice Alito has been maligned as having manifested a “jurisprudence of white

       racial innocence.” See Ian Millhiser, Justice Alito’s Jurisprudence of White

       Racial     Innocence,     VOX,      (Jun.     23,    2020,     9:26     AM),
       https://www.vox.com/2020/4/23/21228636/alito-racism-ramos-louisiana-

       unanimous-jury

       [https://web.archive.org/web/20200702011327/https://www.vox.com/2020/4/

       23/21228636/alito-racism-ramos-louisiana-unanimous-jury].

    d. Justice Gorsuch was alleged to have “affirmed a chauvinistic view of women”

       through “sexist” comments he made while teaching at the University of

       Colorado Law School. See Mark Joseph Stern, Why Gorsuch’s Alleged Sexist

       Classroom Comments Are So Troubling—And Revealing, SLATE, (Mar. 20,
       2017, 3:07 PM), https://slate.com/human-interest/2017/03/gorsuchs-sexist-


                                   16
Case 2:20-cv-03822-CFK Document 1 Filed 08/06/20 Page 17 of 23




       classroom-comments-are-troubling-and-revealing.html

       [https://web.archive.org/web/20190510052004/https://slate.com/human-

       interest/2017/03/gorsuchs-sexist-classroom-comments-are-troubling-and-

       revealing.html].

    e. Justice Kavanaugh has been accused of authoring an opinion that peddles “class

       prejudice.” Andrew Strom, Brett Kavanaugh, “Common Sense,” and Class

       Prejudice,   ONLABOR, (Jul.      12,   2018),   https://www.onlabor.org/brett-

       kavanaugh-common-sense-and-class-prejudice/

       [https://web.archive.org/web/20190807113628/https://www.onlabor.org/brett-

       kavanaugh-common-sense-and-class-prejudice/].

    f. Justice Roberts has not escaped criticism either. The Chief Justice has been

       denounced for manifesting “gendered and ideological” biases in his

       superintendent role at Supreme Court oral arguments. Leah Litman & Tonja

       Jacobi, Does John Roberts Need to Check His Own Biases?, N.Y. TIMES, (Jun.

       2, 2020), https://www.nytimes.com/2020/06/02/opinion/john-roberts-supreme-

       court.html

       [https://web.archive.org/web/20200603105342/https://www.nytimes.com/202

       0/06/02/opinion/john-roberts-supreme-court.html]. In a less diplomatic piece,
       one commentator opined that “Roberts has consistently shown himself to be a

       deep racist—albeit one who draws less attention than his cross-burning

       brethren.” Elie Mystal, The Racism of Chief Justice John Roberts Is About To

       Be Fully Unleashed, ABOVE THE LAW, (Jun. 28, 2018, 2:01 PM),

       https://abovethelaw.com/2018/06/the-racism-of-chief-justice-john-roberts-is-

       about-to-be-fully-unleashed/ [https://perma.cc/5VH4-CEWF].

    g. After Justice Kennedy’s retirement, one academic commentator derided the

       entire body of his jurisprudence as having “privileged the interests and
       perspectives of white, heterosexual Christians and ultimately harmed a wide


                                   17
Case 2:20-cv-03822-CFK Document 1 Filed 08/06/20 Page 18 of 23




       swath of sexual, racial, and religious minorities.” Russell K. Robinson, Justice

       Kennedy’s White Nationalism, 53 U.C. DAVIS L. REV. 1027, 1028 (2019). The

       same article called on its readers “to probe judicial claims of neutrality—such

       as Chief Justice Roberts’ claim that ‘we do not have Obama or Trump judges,’

       because they may cloak unseemly power dynamics, including a white

       nationalist agenda.” Id. at 1037.

    h. Justices Alito, Gorsuch, Kavanaugh, Roberts and Thomas together were

       condemned by some commentators as harboring anti-Muslim prejudice when

       they denied, in Dunn v. Ray, 139 S. Ct. 661 (2019), a stay of execution to a

       prisoner who had made a last-minute request for an imam in the execution

       chamber. See, e.g. Robert Barnes, Supreme Court’s Execution Decision

       Animates Critics on the Left and Right, WASHINGTON POST, (Feb. 11, 2019,

       5:08 PM), https://www.washingtonpost.com/world/national-security/supreme-

       courts-execution-decision-animates-critics-on-the-left-and-

       right/2019/02/11/72da5ed8-2e3a-11e9-813a-0ab2f17e305b_story.html

       [https://web.archive.org/web/20190226103751/https://www.washingtonpost.c

       om/world/national-security/supreme-courts-execution-decision-animates-

       critics-on-the-left-and-right/2019/02/11/72da5ed8-2e3a-11e9-813a-
       0ab2f17e305b_story.html]; Luke Goodrich, No Anti-Muslim Bias at Supreme

       Court: Constitution, Argued Properly, Protects All Religions, THE HILL, (Apr.

       5, 2019, 2:30 PM), https://thehill.com/opinion/judiciary/437575-no-anti-

       muslim-bias-at-supreme-court-constitution-argued-properly-protects

       [https://web.archive.org/web/20190712165937/https://thehill.com/opinion/jud

       iciary/437575-no-anti-muslim-bias-at-supreme-court-constitution-argued-

       properly-protects].

    i. When Justice Ginsburg referred to Colin Kaepernick’s National Anthem
       protests as “dumb and disrespectful,” many media outlets criticized her view as


                                    18
           Case 2:20-cv-03822-CFK Document 1 Filed 08/06/20 Page 19 of 23




                   borderline prejudiced if not explicitly manifesting racial bias. See Dave Zirin,

                   Ruth Bader Ginsburg Could Not Be More Wrong About Colin Kaepernick, THE

                   NATION, (Oct. 12, 2016), https://www.thenation.com/article/archive/ruth-

                   bader-ginsburg-could-not-be-more-wrong-about-colin-kaepernick/

                   [https://web.archive.org/web/20200731232043/https://www.thenation.com/art

                   icle/archive/ruth-bader-ginsburg-could-not-be-more-wrong-about-colin-

                   kaepernick/]; Sam Fulwood III, Say It Ain’t So, Ruth Bader Ginsburg, CENTER

                   FOR      AMERICAN       PROGRESS,       (Oct.    14,     2016,     11:56      AM),

                   https://www.americanprogress.org/issues/race/news/2016/10/14/146171/say-

                   it-aint-so-ruth-bader-ginsburg/

                   [https://web.archive.org/web/20200716164625/https://www.americanprogress

                   .org/issues/race/news/2016/10/14/146171/say-it-aint-so-ruth-bader-ginsburg/].

       75.     Greenberg will be forced to censor himself to steer clear of an ultimately unknown

line so that his speech is not at risk of being incorrectly perceived as manifesting bias or prejudice.

       76.     But for Rule 8.4(g), Greenberg would be able to speak and write freely without the

fear of the risk of professional liability for offending the wrong observer.

       77.     Even if the Defendants were to attempt to assure Greenberg that his speeches and

writings were permitted under Rule 8.4(g), given the open-ended language of Rule 8.4(g) and its
accompanying comments, Greenberg would not feel comfortable speaking freely and would still

reasonably fear professional liability.

                                      CAUSES OF ACTION

                     Claim I: Unconstitutional infringement of free speech

       78.     Greenberg reasserts and realleges paragraph 1 through 77 as if fully set forth

therein.

       79.     According to the First Amendment to the United States Constitution, “Congress

shall make no law…abridging the freedom of speech.”




                                                  19
           Case 2:20-cv-03822-CFK Document 1 Filed 08/06/20 Page 20 of 23




       80.     The First Amendment has been incorporated to apply to the states through the

Fourteenth Amendment.

       81.     Greenberg’s speech, as described above in ¶¶14-32, 60-65, is fully protected by the

First Amendment.

       82.     Rule 8.4(g) chills such speech and, on the basis of content and viewpoint of the

speech, imposes professional liability in contravention of the First Amendment.

       83.     Rule 8.4(g) is overly extensive and unduly burdensome.

       84.     Rule 8.4(g) does not serve a compelling interest.

       85.     Rule 8.4(g) is not appropriately tailored to any government interest.

       86.     Rule 8.4(g) invites arbitrary, subjective, and viewpoint discriminatory enforcement.

       87.     To the extent that Rule 8.4(g) is constitutional in any of its applications, it is

nonetheless substantially overbroad in relation to any legitimate sweep and is facially

unconstitutional for that reason.

       88.     Rule 8.4(g) is even more broad than Pennsylvania’s non-binding Code of Civility

which advises lawyers to “refrain from acting upon or manifesting racial, gender or other bias or

prejudice toward any participant in the legal process.”

       89.     On its face and as applied to speech like Greenberg’s, Rule 8.4(g) violates the right

to free speech guaranteed by the First Amendment.
       90.     Unless Defendants are enjoined from enforcing and adjudicating Rule 8.4(g),

Greenberg will suffer irreparable harm.

                              Claim II: Unconstitutional vagueness

       91.     Greenberg reasserts and realleges paragraph 1 through 90 as if fully set forth

therein.

       92.     The Fourteenth Amendment provides in relevant part that “…nor shall any State

deprive any person of life, liberty, or property, without due process of law.”

       93.     Disciplinary enforcement proceedings deprive respondent-attorneys of liberty and
property.


                                                20
         Case 2:20-cv-03822-CFK Document 1 Filed 08/06/20 Page 21 of 23




       94.     Due Process requires that people of ordinary intelligence be able to understand what

conduct a given rule prohibits.

       95.     Rules, statutes or laws that fail to provide this fair notice are void for vagueness.

       96.     Rules, statutes or laws that authorize or even encourage discriminatory enforcement

are void for vagueness.

       97.     Laws implicating and jeopardizing First Amendment rights are required to be

especially precise.

       98.     People of ordinary intelligence cannot understand what Rule 8.4(g) prohibits.

       99.     Greenberg cannot understand what Rule 8.4(g) prohibits.

       100.    Rule 8.4(g) does not provide fair notice of what it prohibits.

       101.    Rule 8.4(g) authorizes and encourages discriminatory enforcement.

       102.    Rule 8.4(g) chills First Amendment protected speech and thus requires a more

stringent review for vagueness.

       103.    Rule 8.4(g)’s use of the phrase “knowingly manifest bias or prejudice” is

unconstitutionally vague.

       104.    Rule 8.4(g)’s use of the phrase “engage in harassment or discrimination” is

unconstitutionally vague.

       105.    Rule 8.4(g)’s use of the phrase “in the practice of law” is unconstitutionally vague.
       106.    Rule 8.4(g)’s use of the phrase “as those terms are defined in applicable federal,

state or local statutes or ordinances” is unconstitutionally vague.

       107.    Rule 8.4(g)’s use of the phrase “including but not limited to bias, prejudice,

harassment, or discrimination based upon race, sex, gender identity or express, religion, national

origin, ethnicity, disability, age, sexual orientation, marital status, or socioeconomic status” is

unconstitutionally vague.

       108.    Rule 8.4(g)’s use of the phrase “advice or advocacy consistent with these Rules” is

unconstitutionally vague.
       109.    Comment 3 to Rule 8.4(g) is unconstitutionally vague.


                                                 21
            Case 2:20-cv-03822-CFK Document 1 Filed 08/06/20 Page 22 of 23




        110.    Comment 4 to Rule 8.4(g) is unconstitutionally vague.

        111.    Rule 8.4(g) violates the Due Process Clause of the Fourteenth Amendment and so

is void for vagueness.

        112.    The vagueness of Rule 8.4(g) chills protected speech and thereby also violates the

First Amendment.

        113.    Unless Defendants are enjoined from enforcing and adjudicating Rule 8.4(g),

Greenberg will suffer irreparable harm.

                                   REQUEST FOR RELIEF

        Therefore, Greenberg respectfully requests the following relief:

    A. A declaratory judgment that Rule 8.4(g) facially violates the First and Fourteenth

Amendments to the United States Constitution.

    B. A permanent injunction prohibiting Defendants and their agents from enforcing

Rule 8.4(g) en toto.

    C. An award of attorneys’ fees, costs, and expenses in this action; and

    D. Any other legal or equitable relief to which Greenberg may show himself to be justly

entitled.


Dated: August 6, 2020                Respectfully submitted,

                                      /s/ Adam E. Schulman
                                      Adam E. Schulman (PA Bar No. 309749)
                                      HAMILTON LINCOLN LAW INSTITUTE
                                      1629 K Street NW, Suite 300
                                      Washington, DC 20006
                                      adam.schulman@hlli.org
                                      (610) 457-0856

                                      Attorney for Plaintiff Zachary Greenberg




                                                22
           Case 2:20-cv-03822-CFK Document 1 Filed 08/06/20 Page 23 of 23




                                        VERIFICATION



       Pursuant to 28 U.S.C. § 1746, I, Zachary Greenberg have personal knowledge of the

matters alleged in the foregoing Verified Complaint concerning myself, my activities and my

intentions. I verify under the penalty of perjury that the statements made therein are true and

correct.




Executed on August _3__, 2020




                                                                     _________________

                                                                     Zachary Greenberg




                                                23
